Title: Thomas Jefferson to Robert Wright, 3 April 1809
From: Jefferson, Thomas
To: Wright, Robert


          Dear Sir  Monticello Apr. 3. 09.
           Your friendly note of Mar. 3. was delivered to me on that day. you know the pressure of the last moments of a session of Congress, and can judge of that of my own departure from Washington, & of my first attentions here. this must excuse my late acknolegement of your note.—the assurances of your approbation of the course I have observed are highly flattering, & the more so, as you have been sometimes an eye-witness & long of the vicinage of the public councils. the testimony of my fellow citizens, & especially of one who having been himself in the high departments, to the means of information, united the qualifications to judge, is a consolation which will sweeten the residue of my life. the fog which arose in the East, in the last moments of my service will doubtless clear away and expose under a stronger light the rocks & shoals which have threatened us with danger. it is impossible the good citizens of the East should not see the agency of England the tools she employs among them, & the criminal arts & falsehoods of which they have been the dupes. I still trust & pray that our union may be perpetual, and I beg you to accept the assurances of my high esteem & respect.
          
            Th:
            Jefferson
        